Title: From Thomas Jefferson to James Madison, 10 March 1825
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monto
Mar. 10. 25.
Considering Chr Tucker’s acceptance as absolutely desperate, the reasons he assigned being of an immoveable character, and the hopeless state in which we should be if Barber also declined I took advge of his being at our court to ask him to call on me. he did so. I entered with him on the subject of his undertaking our chair of Law. he  stiffly maintained at first the preference of his present office in his situation. I went minutely thro all the  items of comparison between the two places, we were two hours on the subject. on a minute comparison, he evidently began to relax, and I really think he became sensible that there was not a single point in which the situation here wd not be preferable; profit greatly superior, convenience to the managemt of his estate, and the ease of drawing  all his supplies from it, constant residence with his family, it’s educn at little expence, favble situan for his daurs, fine society, a stationary residce for himself instead of eternal travelling equal firmness of temper, only 2 hours of service every other day required, his being still equally, in the road to preferment, and the greater public good he would render  by tutoring our youth in sound principles of civil polity, he became manifestly shaken. he suggested the holding both, giving the summer to his present office and winter to our’s, I told him at once that that was inadmissible and  of a rule we had expressly laid down and must maintain, but observed we could defer the opening that school until he had gone thro’ his first circuit. he said that would be indispensable, because there was not time enough left for the gove to engage  a successor. he asked a week or ten days to consider and consult his family. he was evidently and desirously impressed, and in this state of suspence  your pressure on him would have just and desirous effect if therefore  you could see him and  urge him in like manner, and perhaps use persuasions to his wife, I am satisfied he will yield. I did not say any thing of the offer to Tucker, as that wd have added another difficulty to those already in our way and on so wise a balance might have turned the scale and if contrary almost to possibility Tucker were to  retire from all his objections, a sound apology to Barber would be easily found. I hope you will take a ride there and secure his acceptance we are desperate without it I saw clearly that a mere letter to him would have had no effect and that it was the viva voce request which alone which would have succeeded affectly yoursTh: J.P.S. Mr. G. Tucker is here and accepts. the acquin of Barber will  ensure all our wishes.